TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00352-CR


Ex parte Laura Hall





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. D-1-DC-05-301948, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's appointed counsel on appeal, Frank W. Bryan, Jr., has filed a motion to
withdraw and to substitute retained counsel, Joe James Sawyer.  Mr. Bryan states that he has already
been allowed to withdraw from the case by the district court.  The motion is granted and Mr. Sawyer
is hereby designated appellant's lead counsel.  See Tex. R. App. P. 6.1.
Appellant's brief is overdue.  Appellant's counsel, Joe James Sawyer, is ordered to
file a brief or a motion to dismiss this pretrial appeal no later than October 12, 2007. 
It is ordered September 21, 2007.

Before Justices Patterson, Puryear and Pemberton
Do Not Publish